[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                                                      AUGUST 5, 2010
                               No. 08-16182
                                                        JOHN LEY
                         ________________________
                                                         CLERK

                    D. C. Docket No. 04-00106-CV-RWS-2

GARLAND REYNOLDS, JR.,
As Administrator of the Estate of
Matthew John Reynolds,
BONNIE J. REYNOLDS,
as Surviving Parent of Matthew John
Reynolds,
GARLAND REYNOLDS, JR.,
as Surviving Parent of Matthew John
Reynolds,
GARLAND REYNOLDS, JR.,
Individually and as Husband of Bonnie
J. Reynolds,
BONNIE J. REYNOLDS,
Individually,


                                                         Plaintiffs-Appellees,
                                    versus

GENERAL MOTORS CORPORATION,
a Foreign Corporation,

                                                     Defendant-Appellant,
                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                          _________________________

                                   (August 5, 2010)

Before DUBINA, Chief Judge, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      After a jury verdict for the Reynolds in a products liability case arising out

of a rollover in a 1995 Chevrolet Blazer, General Motors Corporation (“GM”)

appealed.

      The issues presented on appeal are:

      (1) Whether the district court erred by instructing the jury on

crashworthiness.

      (2) Whether the district court erred in denying GM’s motion for judgment as

a matter of law on the plaintiffs’ stability claim.

      (3) Whether the district court erred in denying GM’s motion for judgment as

a matter of law on the plaintiffs’ failure-to-warn claim.

      (4) Whether the district court abused its discretion by excluding evidence of

seatbelt nonuse.

      (5) Whether the district court abused its discretion by admitting a video

                                            2
showing driving tests.

      (6) Whether the district court abused its discretion by excluding video clips

of, and prohibiting cross-examination regarding, other driving tests conducted by

the same driver.

      Several standards of review govern this appeal. Although we review jury

instructions de novo to determine whether they misstate the law or mislead the jury

to the prejudice of the objecting party, the district court is afforded wide discretion

with respect to the instructions’ style and wording as long as the instructions

accurately reflect the law. See Morgan v. Family Dollar Stores, Inc., 551 F.3d
1233, 1283 (11th Cir. 2008). We review de novo a district court’s decision to deny

a Rule 50 motion for judgment as a matter of law and to instead submit the issue to

a jury. See Abel v. Dubberly, 210 F.3d 1334, 1337 (11th Cir. 2000). A district

court’s evidentiary rulings are reviewed for abuse of discretion. See United States

v. Henderson, 409 F.3d 1293, 1297 (11th Cir. 2005).

      After reading the parties’ briefs, reviewing the record, and having the benefit

of oral argument, we affirm. The crashworthiness instruction was an accurate

statement of Georgia law, and the instruction was not so misleading as to prejudice

GM. In light of the evidence presented at trial, the district court did not err in

submitting the stability and failure-to-warn claims to the jury.



                                            3
      With respect to the claimed evidentiary errors, we are not persuaded that any

of the challenged decisions amounted to an abuse of discretion. The exclusion of

seatbelt nonuse was consistent with O.C.G.A. § 40-8-76.1 and due process. GM

has not carried its burden of showing that there was no competent evidence to

support the district court’s determination that the test video was properly

authenticated. Finally, the district court properly exercised its discretion in

excluding evidence related to the tipping of other vehicles, because the

introduction of such evidence likely would have led to extensive discussion of

collateral matters and confused the jury.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                            4